DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,265,401 B2 (patent 401). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 12 of present application are broader than claims 1 and 12 of patent 401.
4.	The following is a table showing the correspondence between the claims of the present application with claims of patent 401.
Claims of present application
1
2
3
4
5
6
7
8
9
Claims of patent 401
1
2
3
4
5
6
7
8
9


10
11
12
13
14
15
16
17
18
19
10
11
12
13
14
15
16
17
18
19


20
21
22
23
20
21
22
23


5.	The following table shows the correspondence between the limitation of claim 1 of present application with claim 1 of patent 401.
Claim 1 of present application 
Claim 1 of patent 401
1. A system for handling 3 dimensional spatial information, the system including: 
1. A system for handling 3 dimensional spatial information geo-located within a geodetic reference frame expressed by latitude, longitude, and altitude, the system including:
a specialized application layer for the production of visual interactive applications associated with the 3 dimensional spatial information; 
a specialized application layer for the production of visual interactive applications associated with the 3 dimensional spatial information;
a generic foundation client providing 3 dimensional spatial information interrogation routines, including a message passing interface; 
a generic foundation client providing 3 dimensional spatial information interrogation routines, including a message passing interface; 
and a voxel server interconnected to said generic foundation client via said message passing interface for the storage of 3 dimensional spatial information as a voxel data base.
and a voxel server interconnected to said generic foundation client via said message passing interface for the storage of 3 dimensional spatial information as a voxel database,

wherein said voxel database structures said 3 dimensional spatial information in the form of a plurality of geo-referenced location voxels indexed by coordinates corresponding to latitude, longitude, and altitude in the geodetic reference frame.



Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Leo Salemann (U.S. Patent No. 8,190,585 B2) in view of Wu et al. (U.S. Patent Application Publication No. 2008/0098450 A1).
10.	Regarding Claim 1, A system for handling 3 dimensional spatial information, (Abstract reciting “…  Each of the applications can include a user interface that renders a volumetric simulation space that corresponds to the volumetric storage space. Geospatial data for the simulation space can include visual attributes used to render a graphical user interface representation of the simulation space, where these visual attributes are acquired from the voxel database. …”) the system including: 	 visual interactive applications associated with the 3 dimensional spatial information; (col. 7, lines 57-64 reciting “Simulation application 170 can include any executable program that utilizes geospatial data of the voxel database 130. The user interface 222 can be a part of the application 170 code and/or can be a front-end for the application 170 code. In various embodiments, simulation application 170 can include an immersion simulation application, a constructive simulation application, a real-world simulation used by intelligence analysts, and the like.”  Application 170 corresponds to a visual interactive application for geospatial data of the voxel database 130. (3D spatial information).) 
	a generic foundation client providing 3 dimensional spatial information interrogation routines, including a message passing interface; (col. 7, lines 43-56 reciting “Voxel engine 226 can be an engine able to consume data of the voxel database 130. In one embodiment, the engine 226 can process a set of voxels 122 or a portion of voxel space 120 consisting of any number of voxels. The voxel engine 226 can generate terrain features for a simulation space 140. That is, engine 226 can include a graphics engine that is voxel-based (as opposed to being vector based). Engine 226 can also directly consume voxel-mapped semantic data, which can be presented upon a visually rendered map or within illustrated terrain. In one embodiment, the voxel engine 226 can handle uncertainty and can inherently be probabilistic in nature. In one embodiment, raw (possibly filtered via filter) voxel data can be used to render video and to produce other model (non-visual) output using output devices 217.”  The voxel engine 226 is construed as a generic foundation clients because it facilitates communication between the server and various applications.) 
	and a voxel server interconnected to said generic foundation client via said message passing interface for the storage of 3 dimensional spatial information as a voxel data base. (col. 6, lines 37-49 reciting “FIG. 2A shows a diagram of a voxel database server 230 providing information to simulation device 210 in accordance with an embodiment of the disclosure. The voxel database server 230 can be a server providing specific functions for the voxel database 130. Many different simulation devices 210 can be served from the common repository 130. Data feeds from server 230 to simulation device(s) 210 can be unidirectional (204, 205) or bidirectional (206) and can be time delayed (204, 205) or real-time (which includes near-real-time) 206. The voxel database server 230 can be a central server supporting a set of different simulation devices 210, each having different geospatial formatting and content needs.”
	Voxel database server 230 corresponds to a voxel server that is connected to voxel engine 226 because they can pass information to each other through real time data feeds. Voxel database server 230 stores 3D geospatial data. )
While not explicitly disclosed by Salemann, Wu discloses a specialized application layer for the production of (paragraph [0055] reciting “For instance, application programs on the application layer such as user interface programs 435 and picture players allow users to watch videos, click on hyperlinks, type messages, etc. For example, U/I 435 may provide a communication interface between application and input device, similar to a windows interface, with operators' OS located between runtime emulator layer 430 and U/I layer 435.”) visual interactive applications
Thus visual interactive application can be on an application layer so that users can use the visual interactive application in Salemann.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Salemann with Wu so that the simulation application of Salemann is executed on the application layer of Wu.  This is an obviously beneficial modification as it allows Salemann’s simulation application to be executed on an application layer for easy user access to the application software. Thus this modification using Wu is suggested and motivated by Salemann’s teachings.
11.	Regarding Claim 4, Salemann further discloses A system as claimed in claim 1, wherein said 3 dimensional information is stored as either a geodetic or Euclidian space. (col. 5, lines 57-63 reciting “Specifically, imagery, elevation, point cloud, and other information types can be received, processed, and stored in the voxel database 130. The imagery data can include geospatial images and/or video. The elevation data can include digital elevation model (DEM) and/or digital surface model (DSM) data.” DEM and DSM are geodesic as they pertain the surface of the Earth, etc.)12.	Regarding Claim 5, Salemann further discloses A system as claimed in claim 1, wherein the 3 dimensional spatial information includes location information, in addition to material properties associated with said location information. (col. 5, line 67 to col. 6, line 3 reciting “The other types of information can also include semantic information, weather information, material composition information, texture information, and the like.”)
13.	Regarding Claim 6, Salemann further discloses A system as claimed in claim 1, wherein the 3 dimensional spatial information includes data objects such as points, lines, planes, surfaces, polygons, shapes or volumes. (col. 3, lines 54-57 reciting “Information included in the volumetric storage space 120 can be extracted post-storage. For example, outlines of objects can be detected within the volumetric storage space 120 to determine a presence or absence of a building, vehicle, crowd, or other object within the volumetric storage space 120.”)
14.	Regarding Claim 7, Salemann further discloses A system as claimed in claim 1, wherein the 3 dimensional spatial information includes structured data objects such as textures, images and video. (col. 5, lines 55-63 reciting “The voxel database 130, which manages records 132 defining the volumetric storage space 120, can receive many different types of data 113 from different data sources. Specifically, imagery, elevation, point cloud, and other information types can be received, processed, and stored in the voxel database 130. The imagery data can include geospatial images and/or video.”)
15.	Regarding Claim 8, Salemann further discloses A system as claimed in claim 1, wherein said specialized application layer includes a real time object moving in a 3 dimensional spatialized space, recording spatialised data. (col. 6, lines 10-19 reciting “Turning to the end-to-end process, data sources 150 can utilize a set of sensors to capture and record data 113 for a specific volume unit 112. The data 113 can include images, video, unmanned vehicle feeds, signals intelligence (SIGINT) information, human intelligence (HUMINT) data, and the like. Semantic content of the data 113 can include weather, visual appearance, elevation, temperature, humidity, terrain composition, civilian density and location, force density and location, and other definable attributes of volume unit 112 and/or objects within volume unit 112.”)
16.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Salemann, in view of Wu, and further in view of Kaufman et al. (U.S. Patent Application Publication No. 2004/0125103 A1).
17.	Regarding Claim 2, while not explicitly disclosed by the combination of Salemann and Wu, Kaufman discloses A system as claimed in claim 1, wherein said voxel database stores 3 dimensional information (paragraph [0029] reciting “… The volume dataset having a plurality of discrete voxels stored in a distributed fashion in a plurality of three-dimensional (3D) memory units. Each of the voxels having a location lying on a gridpoint in the volume dataset and having voxel data associated therewith. …”  Each voxel stores data from volume dataset, so that’s 3D information pertaining to the volume dataset.) indexed by individual x, y and z co-ordinates, with x and y being planar co-ordinates and z being depth co-ordinates. (paragraph [0023] reciting “In another preferred embodiment of the present invention is a method and apparatus for mapping a three dimensional volume dataset in a linear memory array. The volume dataset including a plurality of discrete voxels associated with a three dimensional grid point position Pxyz=(x; y; z) and the linear memory array having a plurality of indices Oxyz. …”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Salemann and Wu with Kaufman so that the voxels for the volume dataset is stored with x, y, and z coordinate indices.  This is an obviously beneficial modification as it allows for the voxels to be retrieve based on the indices and to be stored neatly based on indices.
18.	Regarding Claim 3, Kaufman further discloses A system as claimed in claim 2, wherein said voxel database recursively structures said 3 dimensional spatial information recursively, in a hierarchical manner. (paragraph [0569] reciting “… In the recursive blocking method, the 3D volume data is recursively subdivided into preferably eight (8) octant blocks until the second lowest level it reaches is 23 voxel blocks and finally a single voxel. …”  It would have been obvious to have the volume dataset stored in a recursive manner and in a hierarchical manner such as in an octant because this allows data to be compactly represented in a 3D volume.)
19.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Salemann, in view of Wu, and further in view of Deffenbaugh et al. (U.S. Patent Application Publication No. 2010/0198638 A1). 
20.	Regarding Claim 9, while the combination of Salemann and Wu does not explicitly disclose, Deffenbaugh discloses A system as claimed in claim 1, wherein said 3 dimensional spatial information includes mineral resource value estimates associated with said 3 dimensional spatial location. (paragraph [0046] reciting “… The imaged property value obtained for each pixel is converted to the composition of the pixel (e.g., mineral type and porosity) and then a DEM model specific to the compositional class is used to convert from the composition of the pixel to its elastic properties. …”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Salemann and Wu with Deffenbaugh so that the values of the minerals are obtained from the 3D spatial DEM models.  This is an obviously beneficial modification as it allows for generating more realistic DEM voxels with material composition values.
21.	Regarding Claim 10, Salemann further discloses A system as claimed in claim 9, wherein said mineral resource value estimates are derived from the merging of multiple models associated with the 3 dimensional spatial information. (col. 5, line 55 to col. 6, line 3 reciting “The voxel database 130, which manages records 132 defining the volumetric storage space 120, can receive many different types of data 113 from different data sources. Specifically, imagery, elevation, point cloud, and other information types can be received, processed, and stored in the voxel database 130. The imagery data can include geospatial images and/or video. The elevation data can include digital elevation model (DEM) and/or digital surface model (DSM) data. The point cloud data can include light detecting and ranging (LiDAR) information. The other types of information can include data for a set of geospatially aligned vector datum and/or vector layers, such as road centerlines, water areas, and building footprints. The other types of information can also include semantic information, weather information, material composition information, texture information, and the like.”  Thus multiple models including DEM/DSM and point clouds are merged to generate the material composition information.)
22.	Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Salemann, in view of Wu, and further in view of Chaney et al. (U.S. Patent No. 10,114,969 B1). 23.	Regarding Claim 11, while the combination of Salemann and Wu does not explicitly disclose, Chaney discloses A system as claimed in claim 1, wherein said 3 dimensional spatial information includes blockchain verifiable data. (col. 3, lines 18-37 recites “In an exemplary embodiment, electronic information in the form of files containing any form of information including, but not limited to, text, audio, video, multimedia, financial data, streaming data, digitized data, publications, software programs, or any other information transmitted electronically may be selected for secure encryption. In this exemplary embodiment, information files may be streamed to a user's computer system through a torrented stream of data that has been encrypted and placed in a blockchain, receiving slices of the information files as needed to ensure that the originally transmitted information file(s) are never fully intact during transmission. In this embodiment, each blockchain component may be compressed through 3D-based voxel logic and each block may be individually encrypted allowing for partial or fully homomorphic editing of the dataset. In this implementation, the public ledger maintained by the system may compile groups of files as the files are torrented through multiple servers. This public ledger may provide a proof of transaction and timestamp for the file and commercial activity.”)	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Salemann and Wu with Chaney so that the voxels of the 3D geospatial volume are stored in blockchain.  This is beneficial modification as a blockchains secure the integrity of the data being stored/updated.
24.	Claims 12, 14, 15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Salemann in view of Kaufman.
25.	Regarding Claim 12, Salemann discloses A method for storage, access and updating of geographically, geodetically or geometrically based data, (Abstract reciting “A system can include a voxel database and the set of applications. The voxel database can include a set of voxel indexed records, wherein the voxel database manages a volumetric storage space corresponding to a real-world volumetric space, where units of real-world volumetric space and data specific to these units map to voxels and attributes of voxel indexed records. …”;
col. 14, lines 44-59 reciting “In voxel database 440 information can be indexed against voxels in different manners. In one embodiment, some records 132 can be directly indexed against uniquely identified voxels (in voxel database 130, for example). Other records 452 can be indexed against features, which are stored in a feature data base 450. Cross indexing between voxel database 130 and feature database 450 can occur.
A feature can be a representation of an object in a physical world (or a simulated object) having its own unique identity and characteristics. Buildings, trees, highways, rivers, lakes, and the like are examples of features. A volume in voxel space 120 occupied by a feature can be defined by a volumetric envelope. The volumetric envelope can be composed of one or more shape primitives. Shape primitives can be a set of basic volumetric shapes that are easily defined by a relatively small number of numeric parameters.”) 
	While not explicitly disclosed by Salemann, Kaufman discloses the method including the steps of: storing the data indexed by individual x, y and z coordinates, with x, y indicating planar coordinates and z indicating depth coordinates. (paragraph [0023] reciting “In another preferred embodiment of the present invention is a method and apparatus for mapping a three dimensional volume dataset in a linear memory array. The volume dataset including a plurality of discrete voxels associated with a three dimensional grid point position Pxyz=(x; y; z) and the linear memory array having a plurality of indices Oxyz. …”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Salemann with Kaufman so that the voxels for the volume dataset is stored with x, y, and z coordinate indices.  This is an obviously beneficial modification as it allows for the voxels to be retrieve based on the indices and to be stored neatly based on indices.
26.	Regarding Claim 14, Kaufman further discloses A method as claimed in claim 12 wherein said geographically, geodetically or geometrically-based data is stored in a recursively subdividable 3D volumetric manner (paragraph [0569] reciting “… In the recursive blocking method, the 3D volume data is recursively subdivided into preferably eight (8) octant blocks until the second lowest level it reaches is 23 voxel blocks and finally a single voxel. …”  It would have been obvious to have the volume dataset stored in a recursive manner and in a hierarchical manner such as in an octant because this allows data to be compactly represented in a 3D volume.)
Salemann further discloses with and geo-referenced spatial location data.
(col. 13, lines 36-43 reciting “Turning to voxel GIS 440, a number of characteristics should be noted. First, as new information for voxel GIS 440 is acquired (from data sources 150), a probability distribution of surface location and surface appearance can be dynamically and programmatically constructed (using Bayesian statistical learning algorithms, for example). In this sense, voxels of the GIS 440 do not store a fixed appearance (of volume units 112 from a real-world volumetric space 110) but instead store a dynamic probability of multiple appearances, which can be learned and/or refined over time.”)
27.	Regarding Claim 15, Kaufman further discloses A method as claimed in claim 12, further comprising forming material voxels having volume elements spatially quantizing volumes of material. (paragraph [0475] Both lighting rays and rendering rays scatter according to the phase function or bidirectional scattering function (BSDF) of the material. The tag of each voxel determines the material type. Among other things, materials define the color, the scattering constant, and the BSDF. )
28.	Regarding Claim 19, Salemann further discloses A method as claimed in claim 12, wherein said voxels include data objects including points, lines and planes (which can be textures, images and video). (col. 3, lines 54-57 reciting “Information included in the volumetric storage space 120 can be extracted post-storage. For example, outlines of objects can be detected within the volumetric storage space 120 to determine a presence or absence of a building, vehicle, crowd, or other object within the volumetric storage space 120.”;
col. 5, lines 57-63 reciting “Specifically, imagery, elevation, point cloud, and other information types can be received, processed, and stored in the voxel database 130. The imagery data can include geospatial images and/or video. The elevation data can include digital elevation model (DEM) and/or digital surface model (DSM) data.”)
29.	Regarding Claim 20, Salemann further discloses A method as claimed in claim 12, wherein said voxels include volume data bounded by a spatial boundary. (Abstract reciting “A system can include a voxel database and the set of applications. The voxel database can include a set of voxel indexed records, wherein the voxel database manages a volumetric storage space corresponding to a real-world volumetric space, where units of real-world volumetric space and data specific to these units map to voxels and attributes of voxel indexed records. …” Voxel is a volumetric pixel so by definition it has volume data bounded by a spatial boundary.)30.	Regarding Claim 21, Salemann further discloses A method as claimed in claim 12, wherein said voxels include temporal time series elements. (col. 5, lines 57-63 reciting “Specifically, imagery, elevation, point cloud, and other information types can be received, processed, and stored in the voxel database 130. The imagery data can include geospatial images and/or video. The elevation data can include digital elevation model (DEM) and/or digital surface model (DSM) data.”)
31.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Salemann in view of Kaufman and further in view of Feng et al. (U.S. Patent Application Publication No. 2018/0174333 A1).32.	Regarding Claim 13, while not explicitly disclosed by Salemann and Kaufman, Feng discloses A method as claimed in claim 12, further comprising storing the data indexed by temporal coordinates. (paragraph [0079] reciting “… where j refers to the voxel index, g and t refer to temporal indexes (also referred to as the "coordinates of the time axis"), …”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Salemann and Kaufman with Feng so that the voxel data is indexed by temporal indexes.  This is a beneficial modification as such indexing allows for easier access to the stored voxel data.
33.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Salemann in view of Kaufman and further in view of Zeng et al. (U.S. Patent Application Publication No. 2018/0032060 A1).
34.	Regarding Claim 16, while not explicitly disclosed by Salemann and Kaufman, Gubkin discloses Zeng discloses A method as claimed in claim 15, wherein said material voxels are hierarchically composable and decomposable. (paragraph [0093] reciting “… To compensate for the physical distortion of the printing processes, the voxel representation of the 3-D object can be pre-expanded or/or pre-shrunk. For example, different portion of the voxel representation can be pre-expanded and/or pre-shrunk so that the final fabricated product will have the correct shape.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Salemann and Kaufman with Zeng because this allows for the voxels to be expanded or shrunk which allows for better viewing of the data contains within the voxels.  This is obviously a beneficial modification.
35.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Salemann in view of Kaufman and further in view of Vernon R. Goodman (U.S. Patent Application Publication No. 2012/0320363 A1).36.	Regarding Claim 17, while not explicitly disclosed by Salemann and Kaufman, Goodman discloses A method as claimed in claim 12, wherein said x and y coordinates represent approximately 1 m distances with scalability. (paragraph [0026] reciting “… For example, dimensions of a single voxel are about 0.3 meters.times.0.3 meters.times.0.15 meters but may be adjusted by the user.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Salemann and Kaufman with Goodman so the voxel dimensions can be adjusted.  This is an obviously beneficial modification as it allows for the voxels to be resized for better viewing and presentation.
37.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Salemann in view of Kaufman in view of Goodman and further in view of Cleaver et al. (U.S. Patent Application Publication No. 2019/0325756 A1). 38.	Regarding Claim 18, the limitation A method as claimed in claim 12, wherein said z coordinates range from a default height of about 20 km to a depth of about 5 km is obvious in view of Cleaver and Goodman.  Cleaver in paragraph [0041] recites voxels with heights that are up 75 meters.  Goodman discloses scaling the dimensions of the voxels.  Thus the height of a voxel can be scaled/resized to 5km or even 25km.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Salemann and Kaufman with Cleaver and Goodman so that the voxels can have heights of kilometers and can be scaled to be in such range.  This is a beneficial modification as it allows for the size to be flexible and for data to be presented in a manner suitable to the viewer.
39.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Salemann in view of Kaufman and further in view of Morovic et al. (U.S. Patent Application Publication No. 2017/0246812 A1).
40.	Regarding Claim 22, while not explicitly disclosed by Salemann and Kaufman, Morovic discloses A method as claimed in claim 12, wherein said voxels include structures defining a probabilistic distribution of material within a voxel. (paragraph [0029] reciting “Since the rectangular cuboid and the replicated 3-D halftone threshold matrix are the same size, and since there is no dependence and since the operation performed here is the one outlined above: a comparison of threshold value against the material volume coverage vector, for example, the material/colorant probability distribution at every [x, y, z] voxel location of the object enclosing cuboid, the comparison operation can be performed on the entire cuboid in one go.”)	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Salemann and Kaufman with Morovic so that the material distribution within each voxel is shown.  This is an obviously beneficial modification as the display of the probabilistic distribution of the material with in a voxel allows users to view the contents of the voxels with greater perspective.
41.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Salemann in view of Kaufman and further in view of Gubkin et al. (U.S. Patent Application Publication No. 2005/0151734 A1).
42.	Regarding Claim 23, while not explicitly disclosed by Salemann and Kaufman, Gubkin discloses A method as claimed in claim 12, further including a voxel editor for editing voxels. (paragraph [0071] reciting “The voxel brush instrument 101 allows drawing and editing of the voxel object which is situated in voxel space 102. Editing of the voxel object includes adding and deleting voxels to/from voxel space 102 and/or by changing existing voxels (e.g. colored to uncolored). In contrast to most voxel editors which constrain voxel object editing to adding and deleting a single voxel at a time, voxel brush 101 permits changing, adding and/or deleting of a plurality of voxels essentially instantaneously. …”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Salemann and Kaufman with Gubkin so that the voxels can be edited.  Salemann discloses the voxels and it is obviously beneficial to be able to modify/edit the voxels in a manner so the data can be further updated by the user. 					    CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993.  The examiner can normally be reached on Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK S CHEN/Primary Examiner, Art Unit 2611